DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4-6, 9-11 and 13-15 (Currently Amended)
Claims 2-3, 7-8 and 12 (Canceled)

Claim Objection
Claims 6 and 14 are objected to because of the following informalities:
Claim 6, line 21, the recitation of “the first and second connectors” should be --the first connector and a second connector
Claim 14, line 5, the recitation of “a first connector” should be --the first connector
Claim 14, line 13, the recitation of “voltage of the battery” should be – a voltage of the battery

Response to Arguments
The applicant's amendments and arguments filed on 02/10/2021 have been fully considered but are moot because the applicant's amendments has necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. 2012/0242282), in view of Thompson (U.S. 2017/0025879).

Regarding claim 1, Wada teaches in Fig. 1 and 2, an electronic device (10+20+30+40; [0021]) comprising: a connector (20) including a first terminal (DP) and a second terminal (DM) and connectable to an external electronic device (that is connected to 20); a battery (31) configured to supply power ([0022] [0026]) to the electronic device; a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull-down resistance (R1) or a first constant power supply (CIS1, [0035]); and a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2);
a switch control circuit (16) configured to control the first switch (SW1) and the second switch (SW2), wherein the switch control circuit is configured to control at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect the second terminal (DM) and the second pull-down resistance (R3);
in which the electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), control (16) at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect the second terminal (DM) and the second pull-down resistance (R3).
Wada does not explicitly teach a first pull-up resistance; (based on at least one of a state in which the electronic device is powered off) and a state in which a voltage of the battery is equal to or less than a predetermined voltage (control at least one of the first switch to connect the first terminal and the first pull-down resistance or the second switch to connect the second terminal and the second pull-down resistance).
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4) ; based on at least one of a state ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) and a state ([0058], lines 2-11) where a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130; [0008]) and the first pull-down resistance (R2) or the second switch (S3) to short the first terminal and the second pull-down resistance (R3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance, (based on at least one of a state in which the electronic device is powered off) and a state in which a voltage of the battery is equal to or less than a predetermined voltage (control at least one of the first switch to short the first terminal and the first pull-
Regarding claim 4, Wada teaches in Fig. 1, the electronic device of claim 1, in view of Thompson, wherein the electronic device (10+20+30+40; [0021]) is configured to receive power ([0022] [0026]) from the external electronic device (that is connected to 20) when the external electronic device is electrically connected via the connector (20).
Regarding claim 5,  Wada teaches in Fig. 1, the electronic device of claim 4, in view of Thompson, wherein the connector (20) further comprises a third terminal (VBUS) for receiving the power supply ([0022] [0026]) from the external electronic device (that is connected to 20) 
Regarding claim 6, Wada teaches in Fig. 1 and 2,  a power supply system comprising: a first electronic device (10+20+30+40; [0021]) and a second electronic device (that is connected to 20; [0022] [0026]) electrically connectable to the first electronic device; wherein the first electronic device comprises: a first connector (20) including a first terminal (DP) and a second terminal (DM); a battery (31) configured to supply power to the first electronic device; a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull down resistance (R1)  or a first constant power supply (CIS1, [0035]); a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2); and a switch control circuit (16) configured to control the first switch (SW1) and the second switch (SW2), wherein the switch control circuit (16) is configured to, based on at least one of a state in which the first electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), control at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect the second terminal (DM) and the second pull-down resistance (R3), and wherein the second electronic device (that is connected to 20) is configured to supply, if the first and second electronic devices are electrically connected to each other via the first (20) and second connectors (connector of the second electronic device connected to 20), power ([0022] [0026]) to the first electronic device (10+20+30+40; [0021]) upon detection of the resistance ([0028]) produced on the at least one of the first terminal (DP) or the second terminal (DM) of the first electronic device.
Wada does not explicitly teach a first pull-up resistance; (based on at least one of a state in which the electronic device is powered off) and a state in which a voltage of the battery is equal to or less than a predetermined voltage (control at least one of the first switch to connect the first terminal and the first pull-down resistance or the second switch to connect the second terminal and the second pull-down resistance).
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4) ; based on at least one of a state ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) and a state ([0058], lines 2-11) where a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130; [0008]) and the first pull-down 
Regarding claim 9,  Wada teaches in Fig. 1 and 2, the power supply system of claim 6, in view of Thompson, wherein the second electronic device (the second electronic device connected to 20) is configured to detect the resistance ([0028] [0038], lines 8-11) ([0063]; Thompson) produced on the at least one of the first terminal (DP) or the second terminal (DM) of the first electronic device (10+20+30+40; [0021]) based on a voltage value (corresponding voltage VBUS, ID, DP, DM terminals detected by 12-14 respectively [0026]-[0028]) on the at least one of a plurality of terminals (VBUS, ID, DP, DM) included in the second connector (connector of the second electronic device connected to 20).
Regarding claim 10,   Wada teaches in Fig. 1 and 2, in view of Thompson, the power supply system of claim 9, wherein the second electronic device (the second electronic device connected to 20) is configured to supply power ([0022] [0026]) to the first electronic device (10+20+30+40; [0021]) based on detecting that a voltage value (corresponding 
Regarding claim 11, Wada teaches in Fig. 1 and 2, a method for controlling an electronic device (10+20+30+40; [0021]) including a connector (20) including a first terminal (DP), a second terminal (DM), a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull-down resistance (R1) or a first constant power supply (CIS1, [0035]); and a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2), the method comprising:
determining, by the electronic device (10+20+30+40; [0021]), whether one of a condition in which the electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started)  and based on determining that at least one of the conditions is satisfied ([0053], lines 7-9), controlling (16) at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect the second terminal (DM) and the second pull-down resistance (R3).
Wada does not explicitly teach a first pull-up resistance; whether the electronic device operates as a host device for supplying power to an external electronic device connected to the connector or a slave device for receiving the power from the external electronic device; a condition in which voltage of a battery of the electronic device is equal to or less than a predetermined voltage is satisfied;
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); determining, by the electronic device (110), whether the electronic device operates as a host device for supplying power ([0007] [0008] [0063]) to an external electronic device (130) connected to the connector (connector at dash line that connects 110 to 130; [0008]) or a slave device for receiving the power ([0007] [0008] [0063]) from the external electronic device;
determining, by the electronic device (110), whether one of a condition ([0020] [0058], lines 3-11) in which the electronic device  (110) is powered off ([0020] [0058], lines 3-11) and a condition ([0058], lines 2-11) in which voltage of a battery ([0058], lines 2-4) of the electronic device is equal to or less than a predetermined voltage is satisfied ([0058], lines 2-4); and based on determining that at least one of the conditions is satisfied ([0020] [0058], lines 2-11), controlling  at least one of the first switch (S2)  to short ([0020] [0045]) the first terminal (data terminal of the connector at dash line that connects 110 to 130; [0008]) and the first pull-down resistance (R2) or the second switch (S3) to short ([0020] [0045]) the first terminal and the second pull-down resistance (S2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance; whether the electronic device operates as a host device for supplying power to an external electronic device connected to the connector or a slave device for receiving the power from the external electronic device; a condition in which voltage of a battery of the electronic device is equal to or less than a predetermined voltage is satisfied of 
Regarding claim 13,  Wada teaches in Fig. 1 and 2,  the method of claim 11, in view of Thompson, further comprising receiving, if an external electronic device (that is connected to 20) is electrically connected via the connector (20), power ([0022] [0026]) from the external electronic device.
Regarding claim 14, Wada teaches in Fig. 1 and 2,  a power supply method of a system including a first electronic device (10+20+30+40; [0021]) having a first connector (20) and a second electronic device (that is connected to 20) connectable to the first electronic device, wherein the first electronic device comprises:
a first connector (20) including a first terminal (DP) and a second terminal (DM); a battery (31) configured to supply power ([0022] [0026]) to the first electronic device; a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull down resistance (R1)  or a first constant power supply (CIS1, [0035]); a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2), the method comprising:
determining, by the first electronic device (10+20+30+40; [0021]), whether one of a condition in which the first electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), based on determining that at least one of the condition is satisfied ([0053], lines 7-9), controlling (16), by the fist electronic device (10+20+30+40; [0021]), at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect the second terminal (DM) and the second pull-down resistance (R3); and
supplying, if the first (10+20+30+40; [0021]) and second electronic devices (that is connected to 20) are electrically connected to each other via the first and second connectors (20 and connector of the second electronic device connected to 20), power ([0022] [0026]) from the second electronic device to the first electronic device upon detection of the resistance ([0028]) produced on the at least one of the first terminal (DP) and the second terminal (DM) of the first electronic device (10+20+30+40; [0021]).
Wada does not explicitly teach a first pull-up resistance; (whether one of a condition in which the first electronic device is powered off) or a condition in which voltage of the battery of the first electronic device is equal to or less than a predetermined voltage is satisfied, (control at least one of the first switch to connect the first terminal and the first pull-down resistance or the second switch to connect the second terminal and the second pull-down resistance).
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4) ; whether one of a condition ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) or a condition ([0058], lines 2-11) in which a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130; [0008]) and the first pull-down resistance (R2) or the second switch (S3) to short the first terminal and the second pull-
Regarding claim 15,  Wada teaches in Fig. 1 and 2, in view of Thompson, a non-transitory recording medium storing instructions (inherent characteristic of processor 41; [0023]) (inherent characteristic of computers, smartphones, laptops and etc. [0024] [0038]; Thompson) for performing a method of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 5, 2021